Citation Nr: 0408706	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  99-12 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, to include degenerative joint disease with spinal 
stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
October 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas (RO), which denied the benefit sought 
on appeal.   


FINDING OF FACT

Credible evidence has not been presented that the veteran's 
lumbar spine disorder had an onset during active military 
service, or within a year thereafter.


CONCLUSION OF LAW

Entitlement to service connection for a lumbar spine 
disorder, to include degenerative joint disease with spinal 
stenosis, is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West Supp. 2001)) 
redefined VA's duty to assist an appellant in the development 
of a claim. Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the appellant's 
claims here on appeal, and that the requirements of the VCAA 
have in effect been satisfied.
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

The RO notified the appellant consistent with requirements 
under the VCAA in a letter dated in January 2001, and 
specifically of VA duties to provide assistance under 
38 C.F.R. § 3.159 in the May 1999 statement of the case.  He 
was in essence informed of the information and evidence 
necessary to substantiate the claim, which evidence he was 
expected to submit, and which evidence VA would attempt to 
obtain for him.  He was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain, and to send the evidence needed relevant to the 
claim.  He has also been informed of what evidence was needed 
to substantiate his claim for service connection for the 
claimed lumbar spine disorder.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The record reflects that the RO has made reasonable 
efforts to obtain relevant medical evidence adequately 
identified by the appellant in support of his claim.  The 
Board finds that VA has complied with the VCAA duties to 
notify and assist.

Although Pelegrini held that a VCAA notice must be provided 
to a claimant before the initial unfavorable AOJ decision on 
a claim, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  
First, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Second, after the RO provided the notice to the veteran in 
January 2001, the RO subsequently readjudicated the case in 
August 2002, and then in July 2003; and provided the 
appellant with two resulting supplemental statements of the 
case (SSOC).  Throughout that period after the January 2001 
notice, he has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  See 38 C.F.R. § 20.1102 (2003). 

The Board further notes that the VCAA requires VA to provide 
a medical examination or to obtain a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim. See 38 U.S.C.A. 5103A(d) (West 2002).  
The Board acknowledges that while the veteran has been given 
a VA examination, that examination did not specifically 
provide an opinion as to a relationship between the veteran's 
military service and his claimed lumbar spine disorder.  As 
further discussed in the decision below, there are no service 
medical records available of a lumbar spine injury or 
disability on active duty.  Nor is there evidence to show a 
compensable disability within one year after separation.  The 
veteran submitted treatment reports showing low back 
symptomatology beginning in 1970, but as discussed below, 
there is no medical evidence to suggest a link between the 
veteran's current lumbar spine disability and his active 
military service.  Since the evidence currently of record 
does not link the claimed lumbar spine disorder to service 
and there is no reasonable possibility that an examination 
will aid in substantiating the veteran's claim, there is no 
duty to assist the veteran by providing him with an 
examination.  See Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (VA not obligated to provide a medical 
examination or obtain a medical opinion unless claimant shows 
some causal connection between current disability and 
service).  Thus, an additional VA examination is not 
warranted in the present case, based on the evidence of 
record.

II.  Discussion

The veteran seeks service connection for a lumbar spine 
disability.  In general, service connection may be 
established for a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a pre- existing injury or disease in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131.  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002). 
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. 
§ 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The Board notes that the medical record contains ample 
competent evidence of a current lumbar spine disability.  
Private treatment records and the report of a November 1998 
VA examination contain diagnoses of a current lumbar spine 
disability as further described below.  Because the record 
contains competent medical evidence of current lumbar spine 
disabilities, and no evidence to the contrary, the Board 
concedes the presence of such current lumbar spine 
disability.

Because a current lumbar spine disability has been 
established by competent medical evidence, the question 
becomes whether such disability was incurred in or aggravated 
by active military service, or in the case of arthritis, 
within a year thereafter.  The veteran's service medical 
records are missing and appear to have been destroyed by the 
1973 fire at the National Personnel Records Center (NPRC).  
The record reflects that NPRC searched for the veteran's 
service medical records in 1989 in connection with another 
claim.  Their response to the request for information 
indicates that no medical records were on file with a 
notation of fire related service, and that there were no 
Surgeon General's Office (SGO) records.  

Another attempt was made to obtain the veteran's service 
medical records in connection with the current claim in March 
2000.  At that time the RO requested the veteran's service 
medical records and SGO reports.  In a July 2000 response, 
NPRC noted that this was a fire related case.  NPRC also 
noted that there were no service medical records or SGO 
reports.  In a follow-up request to NPRC in August 2000, the 
RO answered a request for information, providing the 
veteran's unit and stating that the claimed back injury 
occurred in approximately October 1958.  The final response 
from NPRC, dated in December 2000, indicated that service 
medical records could not be reconstructed due to fire 
related damage; and that morning report search failed to show 
any remarks pertaining to a back injury.  In an April 2003 
memorandum, the Veterans Service Center Manager stated that 
all procedures had been correctly followed in attempting to 
procure service records, and that all efforts had been 
exhausted and further efforts would be futile.

In cases where the veteran's service medical records are, 
through no fault of his own, unavailable, a heightened duty 
exists to assist the veteran in the development of the case.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's 
service medical records have been destroyed or lost, there is 
a duty to advise the veteran to obtain other forms of 
evidence).  In this case, the VA has made multiple attempts 
to obtain the appellant's missing service medical records, to 
no avail.  The veteran has also been advised of the RO's 
unsuccessful efforts.  Thus, the Board concludes the VA's 
heightened duty to assist the veteran is satisfied.

The veteran has alleged that he was treated for a back 
problem during active military service.  While such treatment 
cannot be verified or ruled out, due to the loss of his 
service medical records, the remainder of the medical 
evidence does not indicate that such an in-service disease or 
injury resulted in the veteran's current lumbar spine 
disability.  

Subsequent to the veteran's service separation, the medical 
record is negative for any diagnosis of or treatment for a 
low back disability until March 1970.  Private treatment 
notes in 1970 and 1971 show that he was seen in March 1970 
for back pain.  That record contains a notation of sprain-SI.  
Although there are notes referencing the back in November 
1970, these pertain to complaints pertaining to a sebaceous 
cyst over the lumbar spine.  The next treatment note 
referencing back pain was in May 1971, which included a 
notation of degenerative disc with lumbosacral strain.  There 
is a notation of X-ray of the lumbosacral spine, followed by 
a notation of L-S Strain.  

There are various private medical records reflecting 
treatment from 1980 through 1999 for different medical 
conditions and disorders.  These records include a statement 
of August 1989 from Mohsin Jaffer, M.D., P.A., in which he 
stated that the veteran suffered from severe osteoarthritis 
of the spine with spondylosis and degenerative spine disease 
resulting in spinal cord depression and right leg nerve 
damage.  A report of an October 1989 EMG of the right lower 
extremity contains an impression of abnormal electromyogram 
involving the right rectus femoris muscle, which was 
suggestive of but not pathognomonic of a radiculopathy. 

Private medical records in the 1990's show treatment for 
various complaints and conditions including pertaining to the 
low back.  In October 1990, the veteran was seen for 
complaints of lumbar radiculopathy, which was the concluding 
impression.  Beginning then, the record contains reports of 
numerous visits including for treatment of back symptoms 
variously diagnosed to include degenerative joint disease of 
the lumbar spine, right sciatica, chronic back pain, and 
recurrent lumbosacral strain.  The report of a November 1996 
annual checkup examination noted that the veteran's only 
musculoskeletal complaints were limited mostly to his back.  
At that time, the impression included history of degenerative 
joint disease with low back pain.  

The veteran first reported a low back disability to the VA in 
September 1998, while filing for compensation benefits.  

The report of a November 1998 VA examination shows that the 
veteran complained of constant arthritic pain and stiffness 
in his lower back.  X-ray examination revealed disc 
degenerative changes at L4-5 and L5-S1, with spurring and 
narrow disc space, with the changes most prominent at the L4-
5 level.  The pedicles were intake, and there was no 
spondylolysis or -listhesis.  The examination contains an 
impression of arthritis of the lumbar spine.  The impression 
was also that spinal stenosis alleged was not documented on 
history or physical examination, and no accompanying medical 
data is available.  

In November 1998 the veteran submitted a statement from his 
stepbrother to the effect that he is 

aware of [the veteran]'s medical problems 
in 1959 in service to the present to be 
heart problems, high blood pressure, low 
back disc and stenosis, and arthritis, 
which progressively over the years, even 
with multiple hospitalizations, has 
become worse.

The veteran has reported that he was injured and treated in 
service in approximately October 1958 during basic training.  
The first documentation of a low back problem is in March 
1970 when a sprain of the sacroiliac was noted.  The period 
of time between service and that first indication of a low 
back disorder is over ten years.  There is an indication in 
May 1971 of an impression of degenerative disc, but the final 
notation at that time indicates a lumbosacral strain.  There 
are no other records of treatment between that time and 
August 1989, when the first definitive diagnosis of 
osteoarthritis of the spine is provided, almost thirty years 
after service.  No medical expert of record has suggested 
that any current lumbar spine disability first began during 
military service, or was present within a year thereafter.  
Thus, even assuming that during service, the veteran's back 
was injured and he was treated for some type of back disease 
or injury, the Board can only conclude that such a disease or 
injury was acute and transitory, given the absence of 
abnormal findings on all subsequent post-service medical 
records, until March 1970.  

The veteran has alleged that his current lumbar spine 
disability began during military service.  However, as he and 
his stepbrother have not been demonstrated to be medical 
experts, their statements regarding matters of medical 
diagnosis, causation, and etiology are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
His stepbrother's statement is vague and refers to a time 
period from 1959 to the present.  It does not relate personal 
knowledge of back disease or injury during service.  And, as 
a layman, he could not have had personal knowledge of "low 
back disc and stenosis" which are medical diagnoses solely 
within the competence of a medically trained witness, and not 
lay observations.

The Board notes that the November 1998 VA examination did not 
contain a specific opinion as to whether a relationship 
exists between the current lumbar spine disability and 
service.  In the present case, the veteran has presented only 
evidence of a current disability, and no competent evidence 
to indicate any connection to military service has been 
offered.  Rather, the medical documentation suggests an acute 
injury in 1970 ("stretched back") followed many years later 
by chronic arthritis and disc conditions.  In the absence of 
a credible indication that the veteran's lumbar spine 
disorder is related to service, there is clearly no competent 
evidence of record that would point to a required nexus in 
this context.  Thus, there is no basis for requesting a 
medical opinion to determine the etiology of the veteran's 
lumbar spine disorder.  See Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003) (VA not obligated to provide a medical 
examination or obtain a medical opinion unless claimant shows 
some causal connection between current disability and 
service).  

In conclusion, the veteran has not submitted evidence that 
any lumbar spine disability was incurred prior to 1970, more 
than 10 years following his service separation. Therefore, 
service connection for a lumbar spine disability must be 
denied. Because the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107 (West 2002).


ORDER

The claim for service connection for a lumbar spine disorder, 
to include degenerative joint disease with spinal stenosis, 
is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



